357 F.2d 290
Walter R. CHRISTIAN, Appellant,v.UNITED STATES of America, Appellee.
No. 19018.
United States Court of Appeals District of Columbia Circuit.
March 12, 1965.

Appellant filed pleading pro se. Messrs. David C. Acheson, U. S. Atty., and Frank Q. Nebeker, Asst. U. S. Atty., entered appearances for appellee.
Before WASHINGTON, BURGER, and WRIGHT, Circuit Judges, in Chambers.
PER CURIAM.


1
On consideration of appellant's pro se request for release on bond pending appeal contained in his answer to counsel's motion for leave to withdraw, it is


2
Ordered by the court that appellant's request be denied, without prejudice to renewal thereof upon a further showing in compliance with the requirements of Rule 33(f) of this court, and a more complete factual showing to this court, setting forth particulars with reference to the following:


3
1. Appellant's place of birth, length of time a resident of the District of Columbia area, previous places of residence within the last five years and for what periods, and where living at the time of arrest.

2. Marital status:

4
(a) if married, for how long, wife's name, and whether living with her at time of arrest, and if so, where;


5
(b) children, if any, their ages.

3. Employment:

6
(a) by whom, at time of arrest, nature of work, and how long so employed; (b) former place or places of employment within the past year, the nature of work performed, and for what periods of time.


7
4. Names and addresses of relatives, if any (or other persons who may be helpful) in the District of Columbia area with whom appellant has kept close contact.


8
5. Whether appellant has previously been admitted to bail in any criminal case; if so, in what court, for what offense, and the amount of bail; and if such bail was ever forfeited, the date.


9
6. Whether appellant was ever on probation or parole; if so, in what court, and if either was ever revoked, the date of such revocation.


10
7. (a) What is appellant's present state of health?


11
(b) Has appellant ever been hospitalized for a mental illness; if so, give details relating to the dates and places of hospitalization.


12
8. What means of support the appellant had prior to his arrest in this case.


13
9. (a) If admitted to bail, what plans, if any, does appellant have.


14
(b) If appellant expects employment, by whom he is to be employed.


15
10. In the event the court shall find that the appellant is entitled to bail what is the appellant's financial ability to provide bail or that of any friends or relatives whom he could rely for assistance in the posting of bail.


16
11. Such further assurances as the appellant may wish to offer to this court that he will respond to court orders.